IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0672
                             Filed March 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DENISE LASAY GINES,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Thomas W. Mott,

Judge.



      A defendant appeals her sentence after pleading guilty to theft in the third

degree. AFFIRMED.



      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


POTTERFIELD, Judge.

       Denise Gines appeals her sentence following a guilty plea to third-degree

theft in violation of Iowa Code section 714.2(3) (2017). On appeal, Gines argues

the court abused its discretion in failing to consider mitigating factors. We find the

sentencing court did not abuse its discretion and affirm the sentence imposed.

       I.     Background Facts and Proceedings.

       Gines stole $148 worth of clothing in June 2016. Gines was charged with

an aggravated misdemeanor, enhanced because of her theft convictions in 2013

and 2014. At sentencing, the State recommended ninety days in jail because of

her criminal history of thefts, and the court imposed a ninety-day sentence. Gines

has thirteen theft convictions dating back to 1986. Gines also has a conviction for

simple assault and assault with a weapon. She has served prison time and has

been under parole and probation supervision.

       Gines asked the court for a suspended sentence and probation. Gines

submitted letters from medical professionals documenting her health problems,

including chronic obstructive pulmonary disease (COPD) and lung disease. Gines

also submitted a letter from her social worker stating Gines had attended three

appointments to work on kleptomania and mood issues and intended to continue

therapy.

       Regarding its decision to sentence Gines to ninety days in jail, the court

stated:

               I’m sorry about your health conditions, Ms. Gines. I think that
       if programs were going to successfully deal with your theft activity—
       which is chronic, along with some other criminal activity, but this one
       involves one more in a long line of thefts—those programs would
       have worked already. You’ve been exposed to a lot of opportunity.
                                            3


       If something is needed other than you resolving not to commit theft
       anymore, then you would have—you would have taken advantage of
       those.
              Stealing is a voluntarily activity, even though there’s a lot of
       suggestion here that it’s something beyond your control. But I don’t
       know that that’s so. You continually do it. If there—if it was a
       condition that needs to be treated, that’s been dealt with. If, as
       counsel said, you succeeded on probation, that might mean that on
       some of your probations or paroles you didn’t get revoked. All right.
       However, I don’t think here your being guilty one more time of theft
       is very good evidence that probation succeeded. It hasn’t, because
       here you are again.
              To deter you with a sentence to which I imagine you’ll feel
       adverse, the court is going to follow the request for ninety days in jail
       and the minimum fine, basically deterrence.

       Gines appeals.

       II.     Standard of Review.

       We will not reverse the sentence imposed absent an abuse of discretion or

some defect in the sentencing procedure. See State v. Formaro, 638 N.W.2d 720,

724 (Iowa 2002). When the sentence imposed is within the statutory limits, it is

“cloaked with a strong presumption” in its favor. Id. Gines’s sentence is within the

statutory limits. See Iowa Code § 903.2.

       III.    Analysis.

       Gines argues the district court abused its discretion when it failed to

consider mitigating factors, such as her lung disease, COPD, kleptomania and

mood problems.1 Gines argues the court did not consider the progress she was

making with mental-health treatment. Gines maintains the only factor the court

considered was her criminal history.


1
  Gines argues her health problems are so significant as to unduly punish her, but she
does not cite any case law in making this argument or present evidence as to why the jail
cannot manage her condition. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure to cite authority
in support of an issue may be deemed waiver of that issue.”).
                                          4


       The Iowa Rules of Criminal Procedure require a sentencing court to “state

on the record its reason for selecting the particular sentence.” Iowa R. Crim.

P. 2.23(3)(d). “A sentencing court’s statement of its reasons satisfies the rule if it

recites reasons sufficient to demonstrate the exercise of discretion and indicates

those concerns which motivated the court to select the particular sentence which

it imposed.” State v. Garrow, 480 N.W.2d 256, 259 (Iowa 1992). The court is not

required to specifically acknowledge each claim of mitigation urged by a defendant.

State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

       Here, the sentencing court considered Gines’s health and participation in

therapy. The court noted probation has not been successful in the past. The

sentencing court did not abuse its discretion but made a reasoned choice to

impose a ninety-day prison sentence.

       We affirm.

       AFFIRMED.